DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1, 8, and 9 all recite the limitation: e. upscaling to filter thin beds from thick beds based on the thickness thresholds. This limitation is interpreted by the Examiner to require at least one iteration through the upscaling step (see Fig. 6 of instant application and note that the present disclosure requires following the “No” flow of the first “Classification sufficient” rhombus at least once). This interpretation was clarified in an interview with Marie Clapp on 08/26/2021.
Additionally the term upscaling is construed by the examiner to mean “reclassifying one or more groups into a previous larger classification” as shown in Fig. 6 of the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gevirtz (US 20160364654 A1) in view of Omeragic et al. (US 20110231098 A1), hereinafter "Omeragic".

Regarding Claim 1, Gevirtz teaches a computer-implemented method of rock classification (Gevirtz [0013] Beginning with FIG. 1, an example of a computer implemented method (process 100) for generating facies definition using an unsupervised classification procedure in accordance with the disclosed embodiments is presented.), comprising:
a. receiving, at a computer processor, well logs representative of a subsurface volume of interest (Gevirtz [0013] The process 100 begins at step 102 by importing and/or receiving well logging data indicative of one or more properties of geologic formations penetrated by one or more wellbores.);
b. deriving lithofacies from the well logs based on lithofacies cutoffs (Gevirtz [0019] Using the received data, the process then receives a selection of a type well at step 104. The type well will be used as the standard/model for that area in which everything else will be compared.); and
f. classifying lithofacies (Gevirtz [0027] The disclosed embodiments may employ other numerical or graphical analysis techniques to examine the relationships between variables and groupings for classifying the lithofacies.).
Gevirtz is not relied upon to explicitly teach c. calculating thickness of individual beds of the lithofacies;
d. defining thickness thresholds based on the thickness of individual beds;
e. upscaling to filter thin beds from thick beds based on the thickness thresholds; and
f. classifying lithofacies intervals based on the upscaling.
The Examiner takes Official Notice that c. calculating thickness of individual beds of the lithofacies is conventional in the art (see Jarchow (US 6985838 B1, Fig. 3A Calculate Bed Thickness 38)). Therefore it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Gevirtz to explicitly teach calculating bed thickness to distinguish between beds.
Omeragic teaches d. defining thickness thresholds based on the thickness of individual beds (Omeragic [0050] Next, bed thicknesses are examined. If the thinnest bed is below a predefined cutoff or threshold value, then the following procedures may be used.); 
e. upscaling to filter thin beds from thick beds based on the thickness thresholds (Omeragic [0050] If the thinnest bed is below a predefined cutoff or threshold value, then the following procedures ; and 
f. classifying lithofacies intervals based on the upscaling (Omeragic [0051] the bed boundaries are defined).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Gevirtz (as stated above) in view of Omeragic, to teach: 
d. defining thickness thresholds based on the thickness of individual beds;
e. upscaling to filter thin beds from thick beds based on the thickness thresholds; and
f. classifying lithofacies intervals based on the upscaling; to update and improve the formation model, as well as remove the thin bed from the initial estimate, allowing for more clearly defined bed boundaries (Omeragic [0050]).

Regarding Claim 2, the combination of Gevirtz in view of Omeragic (as stated above) further teaches repeating the defining and upscaling to refine the lithofacies intervals (Omeragic [0050] The foregoing process may be repeated until all the thin beds are removed from the initial estimate).

Regarding Claim 3, the combination of Gevirtz in view of Omeragic (as stated above) further teaches performing the method on well logs from multiple wells throughout a basin of interest .

Regarding Claim 4, the combination of Gevirtz in view of Omeragic (as stated above) further teaches wherein the lithofacies include at least one of sand, shale, and carbonate (Gevirtz [0017] This information is particularly useful for distinguishing between sands and shales in a siliclastic environment.).

Regarding Claim 5, the combination of Gevirtz in view of Omeragic (as stated above) further teaches using the lithofacies intervals to analyze thick-bedded vs. thin-bedded intervals (Omeragic [0050] Next, bed thicknesses are examined. If the thinnest bed is below a predefined cutoff or threshold value, then the following procedures may be used).

Regarding Claim 6, the combination of Gevirtz in view of Omeragic (as stated above) further teaches using the lithofacies intervals to analyze depositional environments (Gevirtz [0019] Using the received data, the process then receives a selection of a type well at step 104. The type well will be used as the standard/model for that area in which everything else will be compared. Selection of the type well is based on the quality or maximum coverage of the section of interest. For instance, in one embodiment, selection of the type well is based on an analysis of stratigraphic intervals).

Regarding Claim 7, the combination of Gevirtz in view of Omeragic (as stated above) further teaches using the lithofacies intervals to generate maps of areal and stratigraphic distributions of continuous lithofacies (Gevirtz [0033] Experimental application of the disclosed embodiments in several .

Regarding Claim 8, Gevirtz teaches a computer system (Gevirtz [0035] The system 200 may be any type of computing device including, but not limited to, a desktop computer, a laptop, a server, a tablet, and a mobile device.; also see Fig. 2 200), comprising: 
one or more processors (Gevirtz [0035] The system 200 includes, among other components, a processor 210; also see [0036] The processor 210 may be any type or any number of single core or multi-core processors capable of executing instructions for performing the features and functions of the disclosed embodiments; see Fig. 2 210); 
memory (Gevirtz [0035] main memory 202, secondary storage unit 204; also see Fig. 2 202 and 204); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (Gevirtz [0038] the secondary storage unit 204 may permanently store executable code/instructions 220 for performing the above-described procedure for generating facies definition using an unsupervised classification procedure.), the one or more programs including instructions that when executed by the one or more processors cause the system to execute:
a. receiving, at the one or more processors, well logs representative of a subsurface volume of interest (Gevirtz [0013] The process 100 begins at step 102 by importing and/or receiving well logging data indicative of one or more properties of geologic formations penetrated by one or more wellbores.); 
b. deriving lithofacies from the well logs based on lithofacies cutoffs (Gevirtz [0019] Using the received data, the process then receives a selection of a type well at step 104. The type well will be used as the standard/model for that area in which everything else will be compared.); 
c. calculating thickness of individual beds of the lithofacies;
d. defining thickness thresholds based on the thickness of individual beds;
e. upscaling to filter thin beds from thick beds based on the thickness thresholds; and
f. classifying lithofacies intervals based on the upscaling.
The Examiner takes Official Notice that c. calculating thickness of individual beds of the lithofacies is conventional in the art (see Jarchow (US 6985838 B1, Fig. 3A Calculate Bed Thickness 38)). Therefore it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Gevirtz to explicitly teach calculating bed thickness to distinguish between beds.
Omeragic teaches d. defining thickness thresholds based on the thickness of individual beds (Omeragic [0050] Next, bed thicknesses are examined. If the thinnest bed is below a predefined cutoff or threshold value, then the following procedures may be used.); 
e. upscaling to filter thin beds from thick beds based on the thickness thresholds (Omeragic [0050] If the thinnest bed is below a predefined cutoff or threshold value, then the following procedures may be used. If one of the adjacent beds is thick (e.g., above the threshold thickness), the selected bed boundary may be moved toward the thick bed to increase the thickness of the layer having below the threshold thickness (the "thin bed"). If both adjacent layers are thick, the bed boundary may be moved toward the bed having lower resistivity contrast with respect to the thin bed. If both adjacent beds are thin (below the threshold thickness), remove the bed boundary with lower resistivity contrast with reference to the thin bed under examination. The foregoing process may be repeated until all the thin beds are removed from the initial estimate.); and 
f. classifying lithofacies intervals based on the upscaling (Omeragic [0051] the bed boundaries are defined).

d. defining thickness thresholds based on the thickness of individual beds;
e. upscaling to filter thin beds from thick beds based on the thickness thresholds; and
f. classifying lithofacies intervals based on the upscaling; to update and improve the formation model, as well as remove the thin bed from the initial estimate, allowing for more clearly defined bed boundaries (Omeragic [0050]).

Regarding Claim 9, Gevirtz teaches a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with one or more processors and memory, cause the device to execute (Gevirtz [0045] Program aspects of the technology may be thought of as “products” or “articles of manufacture” typically in the form of executable code and/or associated data that is carried on or embodied in a type of machine readable medium. Tangible non-transitory “storage” type media include any or all of the memory or other storage for the computers, processors or the like, or associated modules thereof, such as various semiconductor memories, tape drives, disk drives, optical or magnetic disks, and the like, which may provide storage at any time for the software programming):
a. receiving, at the one or more processors, well logs representative of a subsurface volume of interest (Gevirtz [0013] The process 100 begins at step 102 by importing and/or receiving well logging data indicative of one or more properties of geologic formations penetrated by one or more wellbores.); 
b. deriving lithofacies from the well logs based on lithofacies cutoffs (Gevirtz [0019] Using the received data, the process then receives a selection of a type well at step 104. The type well will be used as the standard/model for that area in which everything else will be compared.); 
c. calculating thickness of individual beds of the lithofacies;
d. defining thickness thresholds based on the thickness of individual beds;
e. upscaling to filter thin beds from thick beds based on the thickness thresholds; and
f. classifying lithofacies intervals based on the upscaling.
The Examiner takes Official Notice that c. calculating thickness of individual beds of the lithofacies is conventional in the art (see Jarchow (US 6985838 B1, Fig. 3A Calculate Bed Thickness 38)). Therefore it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application to modify Gevirtz to explicitly teach calculating bed thickness to distinguish between beds.
Omeragic teaches d. defining thickness thresholds based on the thickness of individual beds (Omeragic [0050] Next, bed thicknesses are examined. If the thinnest bed is below a predefined cutoff or threshold value, then the following procedures may be used.); 
e. upscaling to filter thin beds from thick beds based on the thickness thresholds (Omeragic [0050] If the thinnest bed is below a predefined cutoff or threshold value, then the following procedures may be used. If one of the adjacent beds is thick (e.g., above the threshold thickness), the selected bed boundary may be moved toward the thick bed to increase the thickness of the layer having below the threshold thickness (the "thin bed"). If both adjacent layers are thick, the bed boundary may be moved toward the bed having lower resistivity contrast with respect to the thin bed. If both adjacent beds are thin (below the threshold thickness), remove the bed boundary with lower resistivity contrast with reference to the thin bed under examination. The foregoing process may be repeated until all the thin beds are removed from the initial estimate.); and 
f. classifying lithofacies intervals based on the upscaling (Omeragic [0051] the bed boundaries are defined).

d. defining thickness thresholds based on the thickness of individual beds;
e. upscaling to filter thin beds from thick beds based on the thickness thresholds; and
f. classifying lithofacies intervals based on the upscaling; to update and improve the formation model, as well as remove the thin bed from the initial estimate, allowing for more clearly defined bed boundaries (Omeragic [0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eckersley et al. (WO 2018229469 A1) discloses a Method for Validating Geological Model Data over Corresponding Original Seismic Data.
Tabanou et al. (US 5461562 A) discloses Method and Apparatus for Detecting and Quantifying Hydrocarbon Bearing Laminated Reservoirs on a Workstation.
Van Gonten et al. (US 20160313469 A1) discloses Lateral Placement and Completion Design for Improved Well Performance of Unconventional Reservoirs.
Heliot et al. (US 20050171697 A1) discloses a System and Method for Analyzing a Thin Bed Formation.
Albahadily et al. (Role of the Cluster Analysis in Logfacies and Depositional Environments Recognition from Well Log Response for Mishrif Formation in Southeast Iraq, Department of geology, college of science, Baghdad University, Baghdad, Iraq, International Journal of Engineering Research & Science (IJOER), ISSN: [2395-6992], [Vol-3, Issue-12, December- 2017]) discloses Role of the Cluster Analysis in Logfacies and Depositional Environments Recognition from Well Log Response.
Bersezio et al. (Trends in Bed Thickness and Facies of Turbiditic Sandstone Bodies: Unravelling the Effects of Basin Confinement, Depositional Processes, and Modes of Sediment Supply, External Controls on Deep-Water Depositional Systems, SEPM Special Publication No. 92 (CD version), SEPM (Society for Sedimentary Geology), ISBN 978-1-56576-200-8, p. 303–321, Jan. 2009) discloses Trends in Bed Thickness and Facies of Turbiditic Sandstone Bodies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN T BRYANT/               Examiner, Art Unit 2863                                                                                                                                                                                         	09/08/2021

/DANIEL R MILLER/               Primary Examiner, Art Unit 2863